Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 7 July 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My dear Daughter
					Quincy July 7th 1818
				
				I have not yet acknowledged your favour of June 27th I go so seldom into the buisy world, that I can get little to amuse or entertain you with. Harriet too is yet with her Sister. She always had something of foreign or domestic to amuse us with—I miss her much, and that upon the Childrens account, as well as my own—The fourth of July has past with much Eclat, and good humour in Boston, with an oration deliverd by mr Frank Gray which does him honour, As I am informd from those who heard it. Your Father had given some encouragement that he would attend, and we were both engaged to dine in the Family Social Way, With Mr Masons Family. The voilent heat of the few preceeding days, So debilitated us, that we thought it not safe to Risk the fatigue of the day, and thus we were disapointed of the pleasure we had anticipated—I thought much of my Son those melting days when the glass here stood above 90. I think you endure heat, better than coldThe poor Boys were suffering for thin cloaths, John having outgrown all his, and not being fitted to Charles, he could not reap the benifit of them. But I have now had miss Sampson, and have made John Some Nankeen Jackets and pantaloons—Charles has out grown his white Jacket and John, who you know is pretty tenacious of his own; would not Surrender his I am Jacket, untill it was replaced by others. Charles Shirts are worn to pieces and some of Johns are in the Same State. I have had half a dozen made for John, which he chose to have with plain Collars—he must have some handkerchiefs, as he is 15teen—he thinks not to dress any more like a Child!Shoes are a great and expensive article with them pavements soon wear them out. I enjoin prudence and oconomy upon them they hear and say yes. Charles thinks more sedately, than John—Johns danger Will be, his disposition to be independent—I am very sorry to hear that your Neice miss Hellen is suffering with a fever, which has tormented me for years; I do not escape a touch of it even at this day. I am rejoiced to learn that Mrs Smith is recovering from her long indisposition. My Love to her, and to Mrs FryeGeorge came to pass the fourth of July with us. we were very glad to see him. President Strickland told your Brother that George was doing very well, only he knew too much—John and Charles came the Evening before, but returnd early in the Morning to Walk in the procession to the laying of the Corner Stone of the New Hospital—Louisa and mrs Clark desire to be  Remembered to you—my Love to my Son from his and your affectionate / Mother
				
					Abigail Adams
				
				
			